DETAILED ACTION
Response to Amendment
Applicant’s preliminary amendment, filed 07/30/2021 has been entered. Claims 1-20 have been cancelled. Claims 21-40 have been added. Claims 21-40 are pending in the Application.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 11,030,128. Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter claimed in the instant application is at least fully disclosed in the reference patent.
Claim 21 of the instant application is anticipated by the patent’s claim 1 in that claim 1 of the patent contains all the limitations of claim 20 of the instant application. Please see table below for the claim comparison.
Further, the limitation of the remaining claims 22-40 are found with minor variations in the recitation of patents claims 1-19.

Instant Application (17/327,460)
Patent 11,030,128
A memory device, comprising:
a first port of a first type including:
a first clock input;

at least one data input or output configured to transfer data in relation to the memory device;


at least one parallel port including
a plurality of command address inputs configured to receive command and address data in groups of parallel bits,



a second clock input;
at least one command, address, and data input/output (I/O) configured to receive command and address information from, and to transfer data in relation to the memory device;

a serial port including
at least one serial clock input, and
at least one serial data input/output (I/O) configured to receive command, address and write data in synchronism with the at least one serial clock input;

a memory including a plurality of banks, wherein each bank is configurable for access by the first port or the second port based on an access value, and wherein a first bank and a second bank of the plurality of banks are accessible respectively by the first and second ports at least in part concurrently based on their respective access values; and
plurality of banks, each bank including a plurality of nonvolatile memory cells and configurable for access by the at least one serial port or the at least one parallel port, wherein when a bank is configured for access by the at least one serial port, the bank is not accessible by the at least one parallel port and;
wherein each bank is accessible by the serial port or the parallel port based on the access value for the bank stored in the bank access register.

a bank access register configured to store access values for each bank


Allowable Subject Matter
Claims 21-40 are considered as comprising allowable subject matter and would be allowable upon submission and acceptance of a Terminal Disclaimer to overcome the double patenting rejection set forth above.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 21, the known prior art fails to explicitly disclose a memory including a plurality of banks, wherein each bank is configurable for access by the first port of a first type including a first clock input and at least one command address input and at least one data input or output; or the second port of a second type including a second clock input and at least one command, address and data input/output based on an access value; and wherein a first bank and a second bank of the plurality of banks are accessible respectively by the first and second ports at least in part concurrently based on their respective access values; and a bank access register configured to store the access value of each bank of the memory in combination with other limitation found in the claim.
Regarding claim 30, the known prior art fails to explicitly disclose a non-volatile memory (NVM) array including a plurality of banks, wherein each bank is configured for access based on a corresponding access value, and wherein two different banks of the plurality of banks are configured to enable access respectively by the first port and the read/write parallel port concurrently; and a bank access register configured to store the corresponding access value for each bank of the plurality of banks in combination with other limitation found in the claim.
Regarding claim 37, the known prior art fails to explicitly disclose receiving a first access command and address information to a first memory bank through a first port of the NVM device; 
Other dependent claims inherit the allowable subject matter of the parent claims above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lee et al US Patent No. 4,937,781 discloses a dual port ram having a serial port and a parallel port.
Pline et al US publication US 20040098545 discloses transferring data in one of a number of selectable transfer modes including a standard parallel transfer and a fast serial transfer.
Sartori et al US publication US 20070115743 discloses a NAND Flash with a Serial Peripheral Interface (SPI)
Kim US publication US 20080263287 discloses a multiport memory with serial and parallel port having different input clock signal
Lee et al US publication US 20090150621 discloses sharing banks of memory in a multiport memory device and control access to the shared memory banks using a mode setting register.
Kwon US publication US 20100095089 discloses a multiport memory included a shared memory bank and a register to control access to the shared memory bank by two different processors
Jaffari et al US publication US 20170160928 discloses systems and methods for a hybrid parallel serial memory access based on a type of memory access
Van Antwerpen et al US publication US 20210042054 discloses non-interfering accesses to memory banks of a non-volatile memory by different masters


Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHONG H DANG whose telephone number is (571)272-0470. The examiner can normally be reached Monday-Friday 10:30AM - 7:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Henry Tsai can be reached on (571)272-4176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/PHONG H DANG/Examiner, Art Unit 2184